Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eugenna Aileen Taylor appeals the district court’s orders dismissing her complaint and denying her motions for sanctions and to amend the judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Taylor v. Univ. Md., No. 8:11-cv-03008-AW (D. Md. May 2, 2012; July 2, 2012). We deny Taylor’s motions to amend her informal brief and to extend the time period to obtain counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.